EXHIBIT TECHNOLOGY LICENSE AND ADMINISTRATIVE SERVICES AGREEMENT The terms of this Technology License and Administrative Services Agreement (this or the “Agreement”) are agreed to by and between [organization], a [state] [professional association] (“Group”), and Hythiam, Inc., a Delaware corporation (“Hythiam”) (each, a “Party” and, collectively, the “Parties”). Agreement Effective Date: Term of Agreement:The term of this Agreement shall commence on the Effective Date and continue until the anniversary of the Effective Date, unless earlier terminated as set forth in Section 10 (the “Term”). [Organization] Hythiam, Inc. By: By: Name: Name: Title: Title: Date: Date: Address: Address: 11150 Santa Monica Blvd. #1500 Los Angeles, CA 90025 Contact: Contact: Phone: Phone: E-mail: E-mail: Attachments:Schedule A; Schedule B: Authorized Users; Schedule C: Business Associate/Data Use Agreement; Schedule D: PROMETA® Treatment Program; Schedule E: Provider Use Agreement AGREEMENT TERMS 1 PURPOSES Hythiam provides through its proprietary treatment programfor treatment of substance abuse (“Program”), its Data Collection and Data Reporting (as defined in Section 4.2), its Administrative System (as defined in Section 4.4) and other associated Hythiam Intellectual Property (as defined in Section 7.5) and other Services (as defined in Section 4) a process for use by health care providers in screening, diagnosing and treating patients with or suspected of addiction to or dependence on alcohol or psycho-stimulants, including cocaine, crack cocaine and methamphetamine, and related conditions (collectively, the “Licensed Technology”).Group desires to be able to offer to patients presenting to Group’s medical offices located at: (a) (each a “Facility”), and third party payers services that include use of the Licensed Technology. 1 2 AUTHORITY AND RELATIONSHIP OF THE PARTIES Group and Hythiam are and shall remain independent contractors throughout the Term.Nothing in this Agreement shall be construed to constitute Group and Hythiam as partners, joint venturers, agents or anything other than independent contractors. 3 HYTHIAM LICENSE 3.1 Grant of License Rights to Group Subject to the terms and conditions of this Agreement, Hythiam hereby grants to Group, and Group hereby accepts, a limited non-transferable, restricted, non-exclusive, revocable, commercial license to operate and use the Licensed Technology identified generally in more detail on Schedule A at a Facility for the purposes set forth on Schedule A without the right to sublicense the foregoing rights (the “Hythiam License”).Group acknowledges that: (i) this Agreement does not transfer any interest in the ownership or title of any portion of the Licensed Technology; and (ii) Group does not own any portion of the Licensed Technology. 3.2 Term of License The Hythiam License shall terminate in total simultaneously with the expiration or earlier termination for any reason of this Agreement; provided that Group may complete any Episode of Treatment (as defined in Schedule A) that it has commenced with a patient as of the date of any termination. 3.3 License Restrictions Group may use all or any part of the Licensed Technology only for the purposes set forth in this Agreement and only at a Facility. Without limiting the generality of the foregoing, Group shall not, nor shall it permit any third party to: (a) copy, modify, market, reproduce, sell or distribute the Licensed Technology other than as actually necessary and then only in strict accordance with this Agreement for delivery of patient care services and billing third parties for reimbursement of those services; (b) make the Licensed Technology or Services available to any individual or entity other than Group Personnel or Group Physicians (as those terms are defined in Section 4.1) who are then Authorized Users (as defined in paragraph 3 of Schedule A) and who have been informed by Group of, and are bound by, the terms and conditions of this Agreement; (c) modify or create derivative works based upon the Licensed Technology; (d) rent, lease, grant a security interest in, or otherwise transfer or attempt to transfer any rights in or to the Licensed Technology; or (e) remove, alter or deface any legends, restrictions, product identification, copyright, trademark or other proprietary notices from the Licensed Technology. 3.4 Group Obligations 3.4.1GROUP SHALL (A) KEEP THE LICENSED TECHNOLOGY FREE AND CLEAR OF ANY AND ALL CLAIMS, LIENS AND ENCUMBRANCES INCURRED OR CAUSED BY GROUP, (B) NOTIFY HYTHIAM PROMPTLY IF AND WHEN IT BECOMES AWARE OF ANY USE OR DISCLOSURE OF ALL OR PART OF THE LICENSED TECHNOLOGY NOT AUTHORIZED BY THIS AGREEMENT AND (C) BE RESPONSIBLE FOR ALL THE COST AND ALL LIABILITY OR RISK OF LOSS ASSOCIATED WITH THE USE BY GROUP OF THE LICENSED TECHNOLOGY AS CONTEMPLATED BY AND IN THIS AGREEMENT ARISING FROM THE ACTION OR FAILURE TO ACT OF GROUP.THE RIGHTS SET FORTH IN THIS
